UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

NICOLE D. HEALY
o/b/o “TAH”, an infant,
                                                                             DECISION AND ORDER
                                           Plaintiff,
                                                                             18-CV-1050L

                         v.


COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

                              Defendant.
________________________________________________


                                    PRELIMINARY STATEMENT

        Plaintiff Nicole D. Healy (“Healy”), on behalf of her minor son, T.A.H., who was born on

February 18, 2002, appeals from a denial of Children’s Supplemental Security Income (“SSI”) by

the Commissioner of Social Security (the “Commissioner”), based on the Commissioner’s finding

that T.A.H. was not disabled. This action is one brought pursuant to 42 U.S.C. § 405(g) to review

the Commissioner’s final determination.

        On December 16, 2014, Healy protectively filed an application for Children’s SSI, alleging

that T.A.H. was disabled as of February 18, 2003. (Tr. 234-39).1 On May 7, 2015, the Social

Security Administration denied Healy’s application, finding that T.A.H. was not disabled.

(Tr. 175-82). Healy requested and was granted a hearing before an administrative law judge.

(Tr. 185-87). Administrative Law Judge William M. Weir (the “ALJ”) held the hearing on June

2, 2017, at which both Healy and T.A.H. appeared and testified. (Tr. 131-62). In a decision dated


1
  References to page numbers in the Administrative Transcript (Dkt. ## 9, 15) utilize the internal Bates-stamped
pagination assigned by the parties.
September 20, 2017, the ALJ found that T.A.H. was not disabled and was not entitled to SSI.

(Tr. 110-30). On August 27, 2018, the Appeals Council denied Healy’s request for a review of

the ALJ’s decision, making the Commissioner’s decision final. (Tr. 1-7). Healy then commenced

this action on behalf of T.A.H. on September 24, 2018, seeking review of the Commissioner’s

decision. (Dkt. # 1).

       Currently pending before the Court are the parties’ cross motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. ## 10, 17). For

the reasons set forth below, Healy’s motion (Dkt. # 10) is granted to the extent that this matter is

remanded for further proceedings consistent with this decision, and the Commissioner’s cross

motion (Dkt. # 17) is denied.

                                          DISCUSSION

  I.   Relevant Standards

       Because T.A.H. is a child, a particularized, three-step sequential analysis is used to

determine whether he is disabled. First, the ALJ must determine whether he is engaged in

substantial gainful activity. See 20 C.F.R. § 416.924. If so, he is not disabled. If not, at step two,

the ALJ determines whether the child has an impairment, or combination of impairments, that is

“severe” within the meaning of the Act. If not, the analysis concludes with a finding of “not

disabled.” If so, the ALJ continues to step three. At step three, the ALJ examines whether the

child’s impairment meets, medically equals, or functionally equals a presumptively disabling

condition listed in Appendix 1 of Subpart P of Part 404 of the relevant regulations (the “Listings”).

If the impairment meets or medically equals the criteria of a Listing and meets the durational

requirement he is disabled. If not, he is not disabled. See 20 C.F.R. §§ 416.924(b)-(d).




                                                  2
       In assessing whether a child’s impairments or combination of impairments functionally

equal one of the Listings, the ALJ must measure the child’s limitations in six domains:

(1) acquiring and using information; (2) attending and completing tasks; (3) interacting and

relating with others; (4) moving about and manipulating objects; (5) caring for himself; and

(6) health and physical well-being.       See 20 C.F.R. §§ 416.926a(b)(1)(i)-(vi).       Medically

determinable impairments will be found to equal a Listing where they result in “marked”

limitations in two or more domains of functioning, or an “extreme” limitation in one or more. 20

C.F.R. §§ 416.926a(a), (d). A “marked” limitation is one that is “‘more than moderate’ but ‘less

than extreme’” and that “interferes seriously with [a child’s] ability to independently initiate,

sustain, or complete activities.” Id. at § 416.926a(e)(2)(i). An “extreme” limitation is “more than

marked” and one which “interferes very seriously with [a child’s] ability to independently initiate,

sustain or complete activities.” 20 C.F.R. § 416.926a(e)(3)(i).

       The Commissioner’s decision that T.A.H. is not disabled must be affirmed if it is supported

by substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C. §405(g);

Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir.2002).

 II.   The ALJ’s Decision

       Initially, the ALJ determined that T.A.H. had not engaged in substantial gainful activity

since September 16, 2014 – the application date. (Tr. 113). The ALJ next found that T.A.H. had

the severe impairments of attention deficit hyperactivity disorder (“ADHD”), oppositional defiant

disorder (“ODD”), and a learning disorder. (Tr. 113). The ALJ determined that these severe

impairments, alone or in combination, did not meet or medically equal a Listing. (Tr. 114).

       The ALJ also concluded that T.A.H.’s severe impairments did not functionally equal a

Listing. (Tr. 114-18). In reaching this determination, the ALJ concluded that T.A.H. had less than


                                                 3
marked limitations in all functional domains except the domain of moving about and manipulating

objects, in which T.A.H. had no limitation. (Tr. 118-23). The ALJ accordingly concluded that

T.A.H. has not been disabled since September 16, 2014. (Tr. 123-24).

III.     Healy’s Contentions

         Healy argues that the ALJ’s decision that T.A.H. is not disabled is not supported by

substantial evidence and is the product of legal error. (Dkt. # 10). First, Healy contends that the

ALJ’s determination that T.A.H. did not meet Listing 112.11 was not supported by substantial

evidence. (Dkt. # 10-1 at 4-5). Second, Healy maintains that the ALJ erred by affording “great

weight” to the opinions of certain of T.A.H.’s teachers, yet failed to explain why he rejected

portions of those opinions. (Id. at 5-6). Third, Healy argues that the ALJ improperly discounted

the opinion of T.A.H.’s treating licensed mental health counselor, Sharese Robertson.2 (Id. at 6).

IV.      Analysis

      A. The Opinion of Sharese Robertson, LMHC

         I turn first to Healy’s argument regarding the opinion of Sharese Robertson (“Robertson”),

LMHC, because I find that the ALJ’s consideration of her opinion affected several portions of the

ALJ’s determination. Healy argues that the ALJ improperly evaluated this opinion pursuant to

Social Security Ruling (“SSR”) 06-03p, 2006 WL 2329939, *2 (Aug. 9, 2006),3 which deals with

consideration of opinions from sources who are not “acceptable medical sources.”

         Robertson was a licensed mental health counselor who treated T.A.H. at Monsignor Carr

Institute Children’s Clinic (“MCI”). She completed a “teacher questionnaire” form on June 18,


2
  Healy refers to this provider as “Sharise Robinson” in her motion papers. However, the record consistently refers
to her as Sharese Robertson, as does the Commissioner. I will refer to this provider as Sharese Robertson.
3
   SSR 06-3p was rescinded on March 27, 2017, effective for claims filed on or after that date. See Rescission of
Social Security Ruling 96-2p, 96-5p, and 06-3p, 82 Fed. Reg. 15263 (Mar. 27, 2017). Healy filed the current claim
prior to March 27, 2017, and therefore SSR 06-03p remains relevant. See, e.g., Aaron T. v. Saul, 2019 WL 5149964,
*4 n.6 (N.D.N.Y.), report and recommendation adopted by, 2019 WL 3543004 (N.D.N.Y. 2019).
                                                        4
2015, regarding T.A.H.’s abilities in the various functional domains. (Tr. 332-40). In the opinion,

Robertson indicated that she met T.A.H. on July 29, 2014, and had seen him “at least [two] times

monthly for individual counseling (mental health).” (Tr. 333). Robertson attempted to address

with T.A.H. “managing ADHD, utilizing self-control, anger management, [and] coping with

anxiety and depression.” (Id.).

       In relevant part, Robertson opined that T.A.H. had a “very serious problem” in all activities

in the domain of acquiring and using information.           (Tr. 334).   These activities included:

comprehending oral instructions; understanding school and content vocabulary; reading and

comprehending written material; comprehending and doing math problems; understanding and

participating in class discussions; providing organized oral explanations and adequate

descriptions; expressing ideas in written form; learning new material; recalling and applying

previously learned material; and applying problem-solving skills in class discussions. (Id.).

Robertson noted that T.A.H. complained in their treatment sessions about “frustration with

completing school work,” and that he had “a hard time focusing and staying on task.” (Id.).

       Robertson also opined that T.A.H. had a “very serious problem” daily in all activities in

the domain of attending and completing tasks. (Tr. 335). These activities included: paying

attention when spoken to directly; sustaining attention during play/sports activities; focusing long

enough to finish assigned activities or tasks; refocusing to task when necessary; carrying out

single-step and multi-step instructions; waiting to take turns; changing from one activity to another

without being disruptive; organizing own things or school materials; completing class/homework

assignments; completing work accurately without careless mistakes; working without distracting

self or others; and working at a reasonable pace/finishing on time. (Id.). She noted that T.A.H.

had a “hard time focusing and concentrating,” could “not stay focused long enough to complete


                                                 5
tasks,” and “easily frustrated[,] which ha[d] effects on his academics.” (Id.). She also indicated

that T.A.H. was “sent out of class and misse[d] school work . . . refuse[d] to complete school work

. . . [was] oppositional and d[id] not take directions well from teachers and adults.” (Id.).

         In the domain of interacting and relating with others, Robertson indicated that T.A.H. had

a “very serious problem” daily in five of the thirteen activities associated with that domain,

including seeking attention appropriately, expressing anger appropriately, asking permission

appropriately, following rules, and respecting/obeying adults. (Tr. 336). Otherwise, T.A.H. had

“no problem” to an “obvious problem” in this domain. (Id.). Robertson noted that T.A.H. had

“limited self-control and [his] impulsivity ha[d] effect on behavior at school,” and that his

“behavior [was] not consistent.” (Id.).

         The ALJ assigned “little weight” to Robertson’s opinion, which, in the ALJ’s view,

consisted of “extreme limitations in every childhood domain save moving about and manipulating

objects.” (Tr. 117).4 In reaching this determination, the ALJ, without citing any evidence in

particular, generally stated that Robertson’s “treatment notes reflected [T.A.H.’s] improvement

over the course of the period at issue, despite the negative impact that the child’s parents’ behavior

has had upon him[.]” (Id.). The ALJ also indicated that the “reports of [T.A.H.’s] other teachers

. . . contrast[ed] with Ms. Robertson’s conclusions.” (Id. (citing Tr. 293-302, 313-20, 344-55,

360-77)). Finally, the ALJ concluded that “Ms. Robertson [was] neither an acceptable medical

source, nor [was] she a professionally trained educator, so [he was] constrained from assigning

anything more than little weight to this well-intended opinion.” (Id.).




4
  This characterization is not necessarily accurate. While Robertson opined that T.A.H. had a “very serious problem”
in all activities in the domains of acquiring and using information and attending and completing tasks, her opinions in
the remaining four domains, in fact, ranged from “no problem” to a “very serious problem,” demonstrating that
Robertson’s opinion is not as “extreme” as the ALJ represented. (Tr. 336-39).
                                                          6
       I find that the ALJ’s weighing of Robertson’s opinion was an error that requires remand

for reconsideration. The ALJ correctly observed that a licensed mental health counselor is not an

“acceptable medical source” under the regulations, but is instead an “other source,” see SSR

06-03p, 2006 WL 2329939 at *2, and thus not presumptively entitled to controlling weight, see

Sirris v. Colvin, 2016 WL 6090585, *3 (W.D.N.Y. 2016).

       However, that does not mean, as the ALJ erroneously concluded here, that the ALJ was

“constrained” from affording anything more than little weight to Robertson’s opinion, who, the

ALJ acknowledged elsewhere, was T.A.H.’s “treating counselor.” (Tr. 117, 120, 121).

       Opinions from “other sources” are “important” and “should be evaluated on key issues

such as impairment severity and functional effects.” SSR 06-03p, 2006 WL 2329939 at *3; see

also Patel v. Colvin, 2013 WL 3873234, *5 (E.D.N.Y. 2013) (“the opinion of a non-medical source

(or “other-source”), in regard to the key issues of impairment severity and functional effects, may

be important and, in some cases, entitled to greater weight than an acceptable medical source in

the Commissioner’s determination”); Kitt v. Astrue, 2012 WL 1038627, *5 n.7 (W.D.N.Y. 2012)

(“In fact, an opinion from a non-medical source who has seen the claimant in his or her professional

capacity may, under certain circumstances, properly be determined to outweigh the opinion from

a medical source, including a treating source.”) (alterations and quotations omitted).

       Such opinions should also be weighed based on the same factors as acceptable medical

sources, and the ALJ should “explain the weight given to opinions from these ‘other sources,’ or

otherwise ensure that the discussion of the evidence in the determination or decision allows a

claimant or subsequent reviewer to follow the [ALJ]’s reasoning.” Sirris, 2016 WL 6090585 at

*3 (citing S.S.R. 06-03p, 2006 WL 2329939 at *6); see also Matthews v. Comm’r of Soc. Sec.,

2018 WL 4356495, *5 (W.D.N.Y. 2018).


                                                 7
        Accordingly, to the extent that the ALJ’s decision can be read to have discounted

Robertson’s opinion simply because she was neither an acceptable medical source, nor a

“professionally trained educator,” I find the ALJ’s reasoning to be error, particularly given

Robertson’s significant treating relationship with T.A.H.

        In fact, treatment and progress notes from MCI make up a large portion the medical record.

Those notes demonstrate that Robertson had one of the most lengthy and consistent treating

relationships with T.A.H., having treated him from 2014 through May 2017. (Tr. 333, 868).

Robertson is also the only provider from MCI to have completed an opinion regarding T.A.H.’s

limitations in the functional domains. The ALJ does not acknowledge this significant treating

relationship when considering Robertson’s opinion. See, e.g., Gustafson v. Berryhill, 2019 WL

4744822, *7 (D. Conn. 2019) (ALJ improperly discounted “other source” opinion by failing to

discuss the frequency of the provider’s interaction with claimant; “[t]he ALJ did not discuss [other

source’s] treating history with [claimant] or how the treating relationship factored into his decision

to accord her opinions ‘little weight’”).

        Moreover, and in any event, to the extent that the ALJ purported to evaluate Robertson’s

opinion based on the relevant factors discussed above, I find that his evaluation was flawed.

Initially, the ALJ suggested that Robertson’s opinion was not supported by her own treatment

notes because her notes “reflected [T.A.H.’s] improvement over the course of the period at issue.”

(Tr. 117). Yet the ALJ cites no records for this proposition.5 This lack of specificity in addressing

Robertson’s extensive treatment prevents the Court from conducting a “meaningful review of [the

ALJ’s] reasoning.”          See Matthews, 2018 WL 4356495 at *5 (“In particular, the ALJ


5
  In his papers, the Commissioner cites three records to support the proposition that T.A.H.’s condition improved
when he used his medication over the course of Robertson’s treatment. (Dkt. # 17-1 at 18-19 (citing Tr. 630, 634,
646)). However, based on this Court’s review, all those records were signed by psychiatric nurse practitioner Deborah
Valente (“Valente”) – not Robertson.
                                                         8
indiscriminately cited no less than 150 pages of treatment notes from over a period of more than

two years, making the conclusory assertion that [other source’s] assessment was inconsistent with

them. Given the length of time over and frequency with which [other source] treated [p]laintiff,

the [c]ourt finds the ALJ did not meet his burden of properly explaining his rejection of [other

source’s] disability-supporting opinion.”). It is also not clear the extent of T.A.H.’s improvement

over the course of this treating relationship. (See, e.g., Tr. 758 (November 2015), 820 (November

2016)).

          The ALJ also stated that Robertson’s conclusions “contrast[ed] with” the conclusions of

T.A.H.’s teachers. (Tr. 117). As support, the ALJ cited teacher questionnaires from Sylvia Bailey

(“Bailey”), T.A.H.’s seventh grade special education teacher (Tr. 293-302), James Spanbauer

(“Spanbauer”), one of T.A.H.’s seventh grade teachers (Tr. 313-20), Fredia Cowart (“Cowart”),

T.A.H.’s ninth grade algebra and global history teacher, (Tr. 362-66), and Maria Mauro

(“Mauro”), T.A.H.’s ninth grade English and biology teacher and his primary case manager

(Tr. 370-77), and T.A.H.’s 2016/2017, 2017/2018 Individualized Education Plan (“IEP”)

(Tr. 344-55).

          The ALJ failed to adequately explain how Robertson’s opinion contrasted with all this

evidence. For instance, parts of Robertson’s opinion are consistent, albeit not identical, with

Cowart’s evaluation, which the ALJ gave “great weight,” in the domains of attending and

completing tasks and interacting and relating with others. (Tr. 117-18).

          In May 2017, Cowart opined, in relevant part, that T.A.H. had a “very serious problem” in

eleven of the thirteen activities in the domain of attending and completing tasks. (Tr. 364). Cowart

noted that T.A.H. was “unable to focus, sit still, or follow directions,” and that he was “defiant and

refuse[d] to complete assignments.” (Id.). She also opined that T.A.H. had a “very serious


                                                  9
problem” in seven of the thirteen activities in the domain of interacting and relating with others,

noting that T.A.H. had been removed from class, suspended, had his seat changed, and put in the

time-out room. (Tr. 365). The ALJ credited this opinion because of Cowart’s “daily interaction

with [T.A.H.] in a classroom setting, h[er] professional training as an educator, and because this

opinion [was] supported by the record.” (Tr. 118). Without a more thorough explanation, I cannot

say that Cowart’s opinion contrasts with Robertson’s opinion in these two domains.

       In the domain of interacting and relating with others, Robertson’s opinion also appears

consistent – again, not identical – with the opinion of Mauro. In May 2017, Mauro opined that

T.A.H. had a “serious problem” or “very serious problem” in six of the thirteen activities in this

domain. (Tr. 373). The ALJ also assigned this opinion “great weight,” based on Mauro’s “daily

interaction with [T.A.H.] in a classroom setting, h[er] professional training as an educator, and

because this opinion [was] supported by the record.” (Tr. 118). Mauro’s opinion is not completely

inconsistent with Robertson’s opinion in this domain, as the ALJ states.

       The ALJ also cited T.A.H.’s 2016/2017, 2017/2018 IEP as a record that contrasted with

Robertson’s opinion. That IEP indicated that T.A.H. was in a 12:1:1 special education classroom

setting. (Tr. 347). As far as academics, the IEP reflected that T.A.H. exerted “very little” effort

in reading during classroom lessons and activities, refused to participate in certain activities, and

had little motivation. (Tr. 348). In Math, T.A.H. had difficulty, was easily distracted, and did not

complete his assignments. (Id.). For writing, T.A.H. could get his ideas on paper, but struggled

to start any kind of assignment, and required individualized, consistent monitoring by his teacher

and classroom associate. (Id.). The IEP recognized that T.A.H. had “difficulty focusing” and that

he needed “to be refocused and redirected many times during a lesson.” (Tr. 349).




                                                 10
       Furthermore, the IEP noted that T.A.H. had “social and behavioral issues that require[d]

an additional adult in the room,” and required “a highly structured learning environment where the

rules and expectations [were] clear and concise” and “constant refocusing and redirection.” (Id.).

T.A.H. also “demonstrate[d] difficulty in all academic areas[,] [h]e ha[d] significant delays in oral

reading, reading comprehension, written expression, mathematics calculation and reasoning which

adversely affect[ed] academic performance[,] [and] [h]is off-task behavior and inattentiveness

require[d] constant redirection and refocusing from the teacher.” (Id.). Again, it is not clear how

this IEP conflicts with Robertson’s opinion; to the contrary, portions seem to bolster the opinion.

       These teacher questionnaires and IEP demonstrate that T.A.H. had difficulty in school,

both academically and behaviorally, particularly in the domains of attending and completing tasks

and interacting and relating with others, which is not inconsistent with Robertson’s opinion. At

the very least, it is far from clear how all the records cited by the ALJ “contrast with” Robertson’s

opinion, and the ALJ’s conclusory statement with nonspecific record citations fails to adequately

explain his reasoning otherwise. This error precludes meaningful review of the ALJ’s assessment

of Robertson’s opinion. See, e.g., Gustafson, 2019 WL 4744822 at *7 (“Again, citing this 24-page

exhibit as a whole makes the [c]ourt’s review more difficult because the exhibit includes some

treatment notes that are consistent with [other source’s] assessments and the ALJ does not explain

how he reconciled those notes with his ultimate determination that the exhibit is inconsistent with

[other source’s] opinions.”); Matthews, 2018 WL 4356495 at *5.

       I do not find this error to be harmless. The ALJ considered Robertson’s opinion throughout

his functional domain determinations, particularly in the domains of attending and completing

tasks and interacting and relating with others. (Tr. 119-21). Reconsideration of this opinion,

therefore, may impact how the ALJ assesses T.A.H.’s functional ability in these domains.


                                                 11
   B. Healy’s Remaining Contentions

       Healy also argues that the ALJ failed to sufficiently explain why he rejected portions of

Cowart’s and Spanbauer’s opinions that were favorable to T.A.H.’s claim for disability when

assessing the functional domains of attending and completing tasks and interacting and relating

with others, despite affording those opinions “great weight.” (Dkt. # 10-1 at 5-6). I agree that on

remand, the ALJ should more adequately explain his reasoning for discounting portions of opinion

evidence favorable to T.A.H.’s claim, particularly where the ALJ equally weighed such evidence.

       The “ALJ must set forth the essential considerations upon which the decision was based

with sufficient specificity so as to enable the reviewing court to determine whether the disability

determination was supported by substantial evidence.” Frye ex rel. A.O. v. Comm’r of Soc. Sec.,

2010 WL 6426346, *9 (N.D.N.Y. 2010). But where “the evidence of record permits [the court] to

glean the rationale of an ALJ’s decision, [the ALJ is not required to explain] why he considered

particular evidence unpersuasive or insufficient to lead him to a conclusion of disability.”

Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983).

       Here, I am unable to glean the ALJ’s rationale for crediting certain evidence in the domains

of attending and completing tasks and interacting and relating with others over other evidence,

particularly where the ALJ equally weighed the evidence at issue. See Dioguardi v. Comm’r of

Soc. Sec., 445 F. Supp. 2d 288, 298 (W.D.N.Y. 2006) (“With no explanation provided, it is not

possible for the [c]ourt to know why, when faced with differing but equally-weighted opinions . . .

the ALJ chose to disregard the evidence that was more favorable to plaintiff’s claim.”).

       For instance, in the domain of attending and completing tasks, the ALJ stated that

“[T.A.H.’s] treating counselor and Ms. Cowart each noted the child displayed very serious

problems,” but noted that “Mr. Spanbauer recognized the child’s capacity in this domain, noting


                                                12
that but for his choices to not complete his work or attend school, [T.A.H.] showed no more than

an obvious problem in this domain.” (Tr. 120). The ALJ then found that T.A.H. had less than

marked limitations in this domain.6

         Yet, as mentioned above, the ALJ gave “great weight” to the opinion of Cowart and

Spanbauer for the same reason: they both interacted with T.A.H. daily in a classroom setting, they

were trained professionally as educators, and the record generally supported their opinions.

(Tr. 117-18). Given that both opinions were afforded equal weight for the same reasons, I find

that the ALJ’s adoption of Spanbauer’s opinion, which was less favorable to T.A.H.’s claim than

Robertson’s and Cowart’s opinions, without adequately explaining his decision to do so was error,

and that the evidence of record does not otherwise permit this Court to glean the rationale of the

ALJ’s decision in this domain. See, e.g., Webb o/b/o W.I.C.B. v. Berryhill, 2018 WL 3454687, *3

(W.D.N.Y. 2018) (“Because the ALJ failed to explain how he gave great weight to the teachers’

opinion, yet failed to accept their conclusion that [claimant] has serious or severe limitations in

not one, but three functional areas, the most prudent course of action is to permit the ALJ to revisit

this matter to reassess the claimant’s limitations in those functional areas.”) (alterations and

quotations omitted).

         Similarly, the ALJ concluded that T.A.H. had less than marked limitations in the domain

of interacting and relating with others. (Tr. 121). In reaching this decision, the ALJ acknowledged

that T.A.H.’s “treating counselor and primary case manager both concluded that [T.A.H.]

exhibit[ed] very serious problems in this domain.” (Id.). As support, the ALJ not only cited the

opinions of Robertson, the treating counselor, and Mauro, the primary case manager, but he also


6
  The ALJ also recognized in this domain that T.A.H. received psychotherapy, and recently stopped using prescription
medication that he had used “with some improvement.” (Tr. 120). As support, the ALJ cites a specific record
reflecting that T.A.H.’s parents did not discipline him. (Tr. 828). It is unclear how that specific record supports the
ALJ’s statement regarding T.A.H.’s improved symptoms with medication.
                                                         13
cited the opinion of Cowart, which indicated that T.A.H. had a “very serious problem” in seven of

the thirteen activities in this domain. (Tr. 365). However, the ALJ stated, “when counterbalanced

by the daily observations of the child’s other teachers, which showed no more than slight to serious

problems . . . I conclude that the child was less than marked in this domain.” (Id. (citing the teacher

questionnaires of Bailey and Spanbauer)).

       The ALJ assigned “great weight” to Mauro’s opinion, based on her daily interaction with

T.A.H. in a classroom setting, her professional training as an educator, and because her opinion

was supported generally in the record. (Id.). However, as with ALJ’s discussion in the domain of

attending and completing tasks, it is similarly unclear from his reasoning why the opinions of

Robertson, Mauro, and Cowart – all favorable to T.A.H.’s claim – were outweighed by the

opinions of Bailey and Spanbauer. See Webb o/b/o W.I.C.B., 2018 WL 3454687 at *3; Dioguardi,

445 F. Supp. 2d at 298.

       Thus, “the most prudent course of action is to permit the ALJ to revisit this matter to

reassess” T.A.H.’s limitations in these two functional domains. Webb o/b/o W.I.C.B., 2018 WL

3454687 at *3.

       Moreover, on remand, the ALJ shall reassess and more fully explain his decision that

T.A.H.’s severe impairments did not meet the requirements for Listing 112.11, dealing with

neurodevelopmental disorders. While the Second Circuit has stated that “the absence of an express

rationale for an ALJ’s conclusions [to find or not find a listed impairment] does not prevent [a

court] from upholding them as long as [the court] [is] able to look to other portions of the ALJ’s

decision and to clearly credible evidence in finding that his determination was supported by

substantial evidence,” Salmini v. Comm’r of Soc. Sec., 371 Fed. Appx. 109, 112 (2d Cir. 2010)

(summary order) (quotations omitted), I find that not to be the case here.


                                                  14
       As discussed at length above, the ALJ erroneously weighed Robertson’s opinion evidence

and failed to adequately explain his findings in certain functional domains. Accordingly, other

portions of the ALJ’s decision do not save the ALJ’s otherwise conclusory finding that T.A.H. did

not meet the severity criteria for Listing 112.11.     This finding, then, is also deserving of

reassessment on remand.



                                        CONCLUSION

       For the reasons set forth above, I find that the ALJ’s decision was not supported by

substantial evidence. Healy’s motion for judgment on the pleadings (Dkt. # 10) is granted, the

Commissioner’s motion for judgment on the pleadings (Dkt. # 17) is denied, and the matter is

remanded for further proceedings consistent with this decision.

       On remand, the ALJ is directed to reconsider and reweigh the opinion of T.A.H.’s treating

licensed mental health counselor Sharese Robertson in accordance with the appropriate regulations

and guidelines, especially in light of her lengthy treating relationship with T.A.H., and provide a

more detailed discussion of the consistency of Robertson’s opinion with other record evidence.

       The Court also observes that the evidence of record suggests the potential applicability of

Listing 112.11 to T.A.H. Therefore, on remand, the ALJ is also directed to assess whether T.A.H.

is disabled pursuant to Listing 112.11, and to provide a detailed discussion of each of the

requirements of the Listing and the pertinent evidence of record.

       Should the ALJ conclude that T.A.H. does not satisfy the requirements of Listing 112.11,

the ALJ should reassess T.A.H.’s abilities in the various functional domains, taking into account

his reassessment of Robertson’s opinion.       Specifically, the ALJ should provide sufficient




                                                15
explanations for his decision to credit certain evidence over other evidence, such as teacher

questionnaires, especially where such evidence is equally weighted.

       IT IS SO ORDERED.



                                     _______________________________________
                                              DAVID G. LARIMER
                                            United States District Judge
Dated: Rochester, New York
       January 27, 2020.




                                              16
